Order, entered on October 30, 1964, denying appellant judgment creditor’s motion to punish respondent judgment debtor for contempt and for other relief and granting respondent’s cross motion for a protective order, unanimously modified, on the law and on the facts and in the exercise of discretion, as hereinafter indicated, and as so modified, affirmed, with $30 costs and disbursements to appellant. Interrogation of a judgment debtor concerning the amount and sources of his funds is of course proper and no adequate reason is presented for exempting respondent from such interrogation. He should therefore answer questions directed to his borrowings, the sources thereof and the disposition of the proceeds, and the examination should be resumed. Upon completion of the examination appellant may renew its motion to punish respondent for contempt. At such time, where the entire record of examination will be available, charges if any of false swearing and violation of the restraining notice may be considered. Respondent should also be required to execute appropriate instruments enabling the Sheriff to realize on respondent’s right, title and interest in the stocks of Samuel Bronston Productions, Inc., Bronston Distributions, Inc., Marco Commercial Corporation and Navalperal S. A., and in any funds on deposit for account of respondent with Banco Commercials Italiana. Respondent’s objection that his equities in the stocks will prove valueless is not well taken; and on the present record it appears that a deposit for respondent’s account with the bank above named was made, although allegedly withdrawn. Settle order on notice fixing date for examination to proceed. Concur — Botein, P. J., Breitel Valente, Stevens and Eager, JJ.